In an action, inter alia, to recover damages for medical malpractice, the plaintiffs appeal from a judgment of the Supreme Court, Rockland County (Stolarik, J.), dated June 17, 1993, which, upon a jury verdict in favor of the defendants Henry Z. Bareket and Louis H. Lefkowitz, dismissed the complaint insofar as asserted against those defendants.
Ordered that the judgment is affirmed, with costs.
The plaintiffs failed to preserve for appellate review their claim that the respondents’ counsel impermissibly impeached the plaintiffs’ expert medical witness with a medical treatise that the expert did not accept as authoritative (see, Labate v Plotkin, 195 AD2d 444; Walsh v Staten Is. Obstetrics & Gynecology Assocs., 193 AD2d 672). The plaintiffs’ remaining contention does not warrant reversal. Rosenblatt, J. P., Ritter, Santucci and Krausman, JJ., concur.